PROSPECTUS February 1, 2010 Madison Mosaic Government Money Market The Securities and Exchange Commission has not approved or disapproved these securities or passed upon the adequacy of this prospectus. Any representation to the contrary is a criminal offense. Madison Mosaic Funds® www.mosaicfunds.com TABLE OF CONTENTS SUMMARY DATA1 Investment Objectives/Goals1 Fees and Expenses1 Principal Investment Strategies1 Principal Risks2 Risk/Return Bar Chart and Performance Table2 Investment Adviser3 Purchase and Sale of Fund Shares3 Tax Information4 Payments to Broker-Dealers and Other Financial Intermediaries4 INVESTMENT OBJECTIVES4 IMPLEMENTATION OF INVESTMENT OBJECTIVES4 Maintain $1.00 Share Price4 Invest in U.S. Government Securities4 Invest in Repurchase Agreements5 Hold Securities to Maturity5 Comply with Money Market Regulations5 Percentage Invested5 RISKS5 PORTFOLIO HOLDINGS6 MANAGEMENT6 Investment Adviser6 Compensation6 PRICING OF FUND SHARES7 SHAREHOLDER INFORMATION7 Purchase and Redemption Procedures7 Dividends and Distributions7 Frequent Purchases and Redemptions of Fund Shares7 TAXES8 Federal Taxes8 State and Local Taxes8 Certification of Tax Identification Number9 FINANCIAL HIGHLIGHTS 9 SUMMARY DATA Investment Objectives/Goals Madison Mosaic Government Money Market (the “Fund”) is a money market mutual fund. It has two main objectives: (1) to preserve capital, and (2) to provide liquidity by investing in U.S. Government securities. Fees and Expenses This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. Shareholder Fees: (fees paid directly from your investment) Maximum sales charge (load) None Redemption fee None Exchange fee None Annual Fund Operating Expenses: (expenses that you pay each year as a percentage of the value of your investment) Management fee 0.50% Distribution (12b-1) fees None Other expenses 0.39% Total annual fund operating expenses 0.89% Example: This example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods.The example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same.Although your actual costs may be higher or lower, based on these assumptions, your costs would be: 1 Year 3 Years 5 Years 10 Years $91 $284 $493 $1,096 Principal Investment Strategies The Fund’s principal investment strategy is to maintain a stable share price of $1.00 per share.In doing so, the Fund invests in securities that are issued or guaranteed by the U.S. Government or its agencies.It may also invest in securities that are collateralized by such securities.In order to maintain the Fund’s price stability, the Fund limits its investments to short-term U.S. Government securities that may not yield as high a level of income as longer-term securities.Since the Fund’s share price is stable, the Fund is intended for investors who are seeking current income with little risk. 1 Principal Risks U.S. Government Securities Risk.Because the Fund limits its investments to U.S.
